DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (see pages 11-16 of applicant’s remarks submitted on 6/7/22) with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note:  The examiner left a message with attorney, Kyle Doerrler (Reg No. 
79,871) on 6/29/22 to discuss new reference Shaw and to see if the applicant would be interested in moving the information from claim 8 to the independent claims for advancing prosecution to an allowance.  Due to not receiving a call back and time constraints, another office action is being sent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (Shaw), U.S. Publication No. 2018/0332441 in view of Wang et al. 2019/0037409 (Wang 409’).
Regarding Claim 1, Shaw discloses a method in a cellular telecommunications 
network in which one or more network nodes are configured to implement a plurality of network slices, the method comprising:
identifying network slice capability data for a first network slice, the network slice capability data for the first network slice indicating a capability of the first network slice (i.e., A first logical network slice is identified at 306 based on service requirements. The first network slice can be a pre-existing slice 212 or group of slices.; see paragraph [0063]) for one or more metrics (i.e., The service requirements are identified at 304 based on the service request. In at least some embodiments, the request for service can include one or more application objects and/or requests for particular services or functions.; see paragraph [0062]);
sending the network slice capability data for the first network slice to a service provider so as to enable the service provider to determine whether access to a version of a service is permitted based on the network slice capability data for the first network slice (i.e., a network operator and/or a service provider can be notified as to the request, the identified slice(s) and any access restrictions. In some instances, a modification to the policy and/or authorization or access restrictions can be initiated to facilitate a provisioning of the otherwise restricted network slice(s). Such granting of access can be performed on a temporary basis, e.g., for a limited duration, in association with a special event, e.g., a sporting event, an emergency adaptation, a geo-location, a service availability, and the like; see paragraph [0069]);
initiating a connection of a User Equipment (UE) to the first network slice for accessing the version of the service (i.e., It is further understood that any granting of access can be accomplished unilaterally, e.g., without notifying or requiring feedback from a subscriber.; see paragraph [0070]).
Shaw fails to disclose receiving a message from the service provider permitting access to the version of the service using the first network slice.
Wang 409’ discloses receiving a message from the service provider permitting access to the version of the service using the first network slice (i.e., the control entity may send a NAS message to the WTRU and indicate that the WTRU is registered for a particular set of services; see paragraph [0069]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang 409’s invention with Shaw’s invention for allowing the 5G network architecture to be more flexible and/or scalable (see paragraphs [0002]-[0003] of Wang 409’).
Regarding Claim 20, Shaw discloses a method of providing a service over a cellular telecommunications network, the cellular telecommunications network having one or more network nodes configured to implement a plurality of network slices, the method comprising:
specifying a requirement profile (in other words, service features including an identification of a service type, e.g., security, authentication, streaming media, a related QoS, a subscriber type, e.g., an enterprise subscriber or an individual user, and the like; see paragraph [0062]) including a network requirement for one or more metrics for a UE (i.e., The service features can include requirements of a subscriber and/or a particular UE device; see paragraph [0062]) to access a version of a service of a service provider (i.e., service can include one or more application objects and/or requests for particular services or functions; see paragraph [0062]);
receiving network slice capability data for a first network slice, the network slice capability data for the first network slice indicating a capability of the first network slice for one or more metrics (i.e., the logical network slice(s) provide one or more service functions that support application service requirements associated with a service requested by the UE.; see paragraphs [0063] and [0074]);
comparing the network slice capability data for the first network slice to the requirement profile (i.e., Service functions of the selected and/or assigned logical network slice(s) are identified and compared at 344 to service to requirement(s) and/or preference(s) associated with the requested service.; see paragraphs [0064] and [0074]).
Shaw fails to disclose sending a message to the UE permitting access to the version of the service using the first network slice.
	Wang 409’ discloses sending a message to the UE permitting access to the version of the service using the first network slice (i.e., Once the control entity determines that it may serve the WTRU, the control entity may send a NAS message to the WTRU and indicate that the WTRU is registered for a particular set of services.; see paragraph [0069]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang 409’s invention with Shaw’s invention for allowing the 5G network architecture to be more flexible and/or scalable (see paragraphs [0002]-[0003] of Wang 409’).
	Regarding Claim 2, Shaw and Wang 409’ disclose the method as described above.  Shaw discloses further comprising: identifying requirement data indicating a network requirement for the one or more metrics for the UE to access the service of the service provider; identifying network slice capability data for a second network slice, the network slice capability data for the second network slice indicating a capability of the second network slice for the one or more metrics; and comparing the requirement data to at least one of the network slice capability data for the first network slice or the network slice capability data for the second network slice (i.e., the second network slice(s) can be selected and/or assigned at 314 to fulfil all or part of the requirements of the requested service. In some embodiments, the first network slice(s) handle first portion of control plane and/or user plane traffic, while the second network slice(s) handle a second portion of the control plane and/or user plane traffic associated with the same requested service by the same UE.; see paragraphs [0066]-[0068]).
Regarding Claim 14, Shaw and Wang 409’ disclose a non-transitory computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of Claim 1 (see rejection for claim 1 above and paragraphs [0125]-[0126] of Shaw).
Regarding Claim 15, Shaw and Wang 409’ disclose a non-transitory computer-readable data carrier having stored thereon the computer program of Claim 14 (see rejection for claim 1 above and paragraphs [0125]-[0126] of Shaw).
Regarding Claim 16, Shaw and Wang 409’ disclose a device for a cellular telecommunications network, the cellular telecommunications network having one or more network nodes configured to implement a plurality of network slices, the device comprising a transceiver, memory and a processor adapted to cooperate to perform the method of Claim 1 (see figures 2 and 7 of Shaw).
Regarding Claim 17, Shaw and Wang 409’ disclose the device as described above.  Shaw further discloses wherein the device is a User Equipment (UE) (i.e., UE 202; see figure 2).
Claim(s) 3, 10-13 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw and Wang 409’ in view of Wang et al. (Wang 979’), U.S. Publication No. 2018/0262979.
Regarding Claim 3, Shaw and Wang 409’ disclose a method as described 
above. Shaw and Wang 409’ fail to disclose wherein the network slice capability data for the first network slice and the second network slices indicates that the first network slice is a higher priority network slice than the second network slice, and the comparing first compares the requirement data to the network slice capability data for the first network slice.  Wang 979’ discloses wherein the network slice capability data for the first network slice and the second network slices indicates that the first network slice is a higher priority network slice than the second network slice, and the comparing first compares the requirement data to the network slice capability data for the first network slice (see paragraph [0140]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang 979’s invention with Shaw’s and Wang 409’s invention for simplifying selection of a service network (see paragraph [0011] of Wang 979’).
Regarding Claim 10, Shaw and Wang 409’ disclose a method as described 
above. Shaw and Wang 409’ fail to disclose wherein the service provider includes a requirement profile specifying a network requirement for the one or more metrics for the UE to access a version of the service of the service provider, and the service provider is configured to modify the network requirement for the one or more metrics based on the network capability data for the first network slice.  Wang 979’ discloses wherein the service provider includes a requirement profile specifying a network requirement for the one or more metrics for the UE to access a version of the service of the service provider, and the service provider is configured to modify the network requirement for the one or more metrics based on the network capability data for the first network slice (see paragraphs [0108], [0121] and Table 4).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang 979’s invention with Shaw’s and Wang 409’s invention for simplifying selection of a service network (see paragraph [0011] of Wang 979’).
Regarding Claim 11, Shaw and Wang 409’ disclose a method as described above. Shaw and Wang 409’ fail to disclose further comprising: sending the network slice capability data for the second network slice to the service provider.  Wang 979’ discloses further comprising: sending the network slice capability data for the second network slice to the service provider (see paragraph [0136]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang 979’s invention with Shaw’s and Wang 409’s invention for simplifying selection of a service network (see paragraph [0011] of Wang 979’).
Regarding Claim 12, Shaw and Wang 409’ disclose a method as described above. Shaw and Wang 409’ fail to disclose wherein the service provider includes a plurality of requirement profiles, wherein each requirement profile of the plurality of requirement profiles specifies network requirements for the one or more metrics for the UE to access a particular version of the service of the service provider, and the service provider is configured to: compare the network slice capability data for the first network slice to the plurality of requirement profiles so as to identify a first requirement profile that satisfies the capability data of the first network slice; and send a message to the UE, the message identifying the version of the service associated with the first requirement profile.  Wang 979’ discloses wherein the service provider includes a plurality of requirement profiles, wherein each requirement profile of the plurality of requirement profiles specifies network requirements for the one or more metrics for the UE to access a particular version of the service of the service provider, and the service provider is configured to: compare the network slice capability data for the first network slice to the plurality of requirement profiles so as to identify a first requirement profile that satisfies the capability data of the first network slice; and send a message to the UE, the message identifying the version of the service associated with the first requirement profile (see paragraphs [0138]-[0141]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang 979’s invention with Shaw’s and Wang 409’s invention for simplifying selection of a service network (see paragraph [0011] of Wang 979’). 
Regarding Claim 13, Shaw and Wang 409’ disclose a method as described above. Shaw and Wang 409’ fail to disclose further comprising: comparing the network slice capability data for both the first network slice and the second network slice to the plurality of requirement profiles so as to identify the first requirement profile that satisfies the capability data of the first network slice; and sending the message to the UE, the message identifying the version of the service associated with the first requirement profile and the first network slice.  Wang 979’ discloses further comprising: comparing the network slice capability data for both the first network slice and the second network slice to the plurality of requirement profiles so as to identify the first requirement profile that satisfies the capability data of the first network slice; and sending the message to the UE, the message identifying the version of the service associated with the first requirement profile and the first network slice (see paragraphs [0138]-[0141]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang 979’s invention with Shaw’s and Wang 409’s invention for simplifying selection of a service network (see paragraph [0011] of Wang 979’).
Regarding Claim 21, Shaw and Wang 409’ disclose a method as described 
above. Shaw and Wang 409’ fail to disclose wherein, following receipt of the network slice capability data for the first network slice, the method further comprises modifying the network requirement for the one or more metrics of the requirement profile based on the network capability data for the first network slice. Wang 979’ discloses wherein, following receipt of the network slice capability data for the first network slice, the method further comprises modifying the network requirement for the one or more metrics of the requirement profile based on the network capability data for the first network slice (see paragraphs [0108], [0121] and Table 4).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang 979’s invention with Shaw’s and Wang 409’s invention for simplifying selection of a service network (see paragraph [0011] of Wang 979’).
Regarding Claim 22, Shaw and Wang 409’ disclose a method as described 
above.  Shaw and Wang 409’ fail to disclose wherein the requirement profile is a first requirement profile of a plurality of requirement profiles, wherein each requirement profile of the plurality of requirement profiles specifies a network requirement for one or more metrics for the UE to access a particular version of the service of the service provider, and the method further comprises: comparing the network slice capability data for the first network slice to the plurality of requirement profiles; and identifying that the first requirement profile satisfies the capability data of the first network slice; wherein the message sent to the UE identifies the version of the service associated with the first requirement profile.  Wang 979’ discloses wherein the requirement profile is a first requirement profile of a plurality of requirement profiles, wherein each requirement profile of the plurality of requirement profiles specifies a network requirement for one or more metrics for the UE to access a particular version of the service of the service provider, and the method further comprises: comparing the network slice capability data for the first network slice to the plurality of requirement profiles; and identifying that the first requirement profile satisfies the capability data of the first network slice; wherein the message sent to the UE identifies the version of the service associated with the first requirement profile (see paragraphs [0138]-[0141]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang 979’s invention with Shaw’s and Wang 409’s invention for simplifying selection of a service network (see paragraph [0011] of Wang 979’).
Regarding Claim 23, Shaw and Wang 409’ disclose a method further 
comprising the steps of: receiving network slice capability data for a second network slice, the network slice capability data for the second network slice indicating a capability of the second network slice for one or more metrics (see paragraphs [0066]-[0068] of Shaw) as described above.  Shaw and Wang 409’ fail to disclose comparing the network slice capability data for both the first network slice and the second network slice to the plurality of requirement profiles so as to determine that the first requirement profile satisfies the capability data of the first network slice; and sending the message to the UE, the message identifying the version of the service associated with the first requirement profile and the first network slice.  Wang 979’ discloses comparing the network slice capability data for both the first network slice and the second network slice to the plurality of requirement profiles so as to determine that the first requirement profile satisfies the capability data of the first network slice; and sending the message to the UE, the message identifying the version of the service associated with the first requirement profile and the first network slice (see paragraphs [0138]-[0141]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang 979’s invention with Shaw’s and Wang 409’s invention for simplifying selection of a service network (see paragraph [0011] of Wang 979’).
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw and Wang 409’ in view of Avula et al. (Avula), U.S. Publication No. 2019/0075452.
Regarding Claim 4, Shaw and Wang 409’ disclose a method wherein the comparing between the requirement data and the capability data for the first network slice and between the requirement data and the capability data for the second network slice as described above. Shaw and Wang 409’ fail to disclose indicates a first matching value, a second matching value and the determination is based on the first matching value and the second matching value.  Avula discloses indicates a first matching value, a second matching value and the determination is based on the first matching value and the second matching value (see paragraphs [0072]-[0073], [0082]-[0083] and Figure 14B).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Avula’s invention with Shaw’s and Wang 409’s invention for maintaining service continuity as described in Avula.
Regarding Claim 5, Shaw and Wang 409’ disclose a method as described above. Shaw and Wang 409’ fail to disclose wherein the requirement data further indicates a weighting value for the one or more metrics, and the first matching value and the second matching value are further based on the weighting value for the one or more metrics.  Avula discloses wherein the requirement data further indicates a weighting value for the one or more metrics, and the first matching value and the second matching value are further based on the weighting value for the one or more metrics (see paragraphs [0072]-[0073], [0082]-[0083] and Figure 14B).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Avula’s invention with Shaw’s and Wang 409’s invention for maintaining service continuity as described in Avula.
Claim(s) 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw and Wang 409’ in view of Zhang et al. (Zhang), U.S. Publication No. 2018/0352501.
Regarding Claim 6, Shaw and Wang 409’ disclose a method as described 
above. Shaw and Wang 409’ fail to disclose further comprising: the UE sending a request message to the service provider for the requirement data; and the service provider responding to the request message from the UE with the requirement data. Zhang discloses further comprising: the UE sending a request message to the service provider for the requirement data; and the service provider responding to the request message from the UE with the requirement data (see paragraphs [0068]-[0071]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zhang’s invention with Shaw’s and Wang 409’s invention to provide an efficient solution for service provision in a network slicing environment for 5G networks.
Regarding Claim 7, Shaw and Wang 409’ disclose a method as described 
above. Shaw and Wang 409’ fail to disclose wherein the cellular telecommunications network includes a network slice manager, the method further comprising: the UE sending a request message to the network slice manager for the network slice capability data, the request message identifying a property of the service.  Zhang discloses wherein the cellular telecommunications network includes a network slice manager, the method further comprising: the UE sending a request message to the network slice manager for the network slice capability data, the request message identifying a property of the service (see paragraphs [0076]-[0080]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zhang’s invention with Shaw’s and Wang 409’s invention to provide an efficient solution for service provision in a network slicing environment for 5G networks.
Regarding Claim 9, Shaw and Wang 409’ disclose a method as described above. Shaw and Wang 409’ fail to disclose wherein the property of the service is the requirement data, and the method further comprises: the network slice manager comparing the requirement data to at least one of the network slice capability data for the first network slice or the network slice capability data for the second network slice; the network slice manager determining that the UE should access the service using the first network slice based on the comparison; and the network slice manager sending a response message to the UE, the response message including an identifier for the first network slice.  Zhang discloses wherein the property of the service is the requirement data, and the method further comprises: the network slice manager comparing the requirement data to at least one of the network slice capability data for the first network slice or the network slice capability data for the second network slice; the network slice manager determining that the UE should access the service using the first network slice based on the comparison; and the network slice manager sending a response message to the UE, the response message including an identifier for the first network slice (see paragraph [0081]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zhang’s invention with Shaw’s and Wang 409’s invention to provide an efficient solution for service provision in a network slicing environment for 5G networks.
Allowable Subject Matter
Claims 8 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645           
July 5, 2022